Citation Nr: 0011663	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-00 474	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	Department of Veterans Affairs, 
Alabama 


FINDINGS OF FACT

1.  The veteran had active service from October 1952 to 
September 1956.  

2.  On October 25, 1999, the Board of Veterans' Appeals was 
notified by the accredited representative that the veteran 
died on September 30, 1999.  

CONCLUSION OF LAW

Due to the veteran's death, the Board of Veterans' Appeals 
has no jurisdiction to adjudicate the merits of this appeal.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1302 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1302 (1999).  

In reaching this determination, the Board of Veterans' 
Appeals intimates no opinion as to the merits of this appeal 
or to any derivative claim brought by a survivor of the 
veteran.  38 C.F.R. § 20.1106 (1999).  


ORDER

The appeal is dismissed.


		
H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



